16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Linwood Lee TAYLOR, Defendant-Appellant.
No. 93-5531.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1993.Jan. 13, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CR-82-149)
Patrick Campbell Buchanan, Jr., Eric Roland Spencer, P.C., Roanoke, Virginia, for Appellant.
Robert P. Crouch, Jr., U.S. Atty., E. Ann Hill, Asst. U.S. Atty., Roanoke, Virginia, for Appellee.
W.D.Va.
Affirmed.
Before HALL AND NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM.


1
Linwood Lee Taylor was convicted of being a felon in possession of a firearm in violation of 18 U.S.C.A. Sec. 922(g)(1) (West Supp.1993), and was sentenced as an armed career criminal to the mandatory minimum fifteen-year sentence.  18 U.S.C.A.Sec. 924(e) (West Supp.1993).  He appeals his sentence.  We affirm.


2
Section 924(e) requires a fifteen-year sentence for a person who violates Sec. 922(g) and has three previous convictions for a violent felony or a serious drug offense.  Taylor maintains that his 1969 burglary conviction should not have been considered because it is outside the applicable time period for computing his guideline sentence.  United States Sentencing Commission, Guidelines Manual, Sec. 4A1.2(e) (Nov.1992).  However, the district court correctly ruled that the statute controls.   See United States v. Moreno, 933 F.2d 362, 373 (6th Cir.), cert. denied, 60 U.S.L.W. 3625 (U.S.1991);   United States v. Crittendon, 883 F.2d 326, 331 (4th Cir.1989) (Congressional decision to impose mandatory sentence is not within appeals court's jurisdiction).  The rule of lenity does not apply because statute is not ambiguous, and does not conflict with the guidelines.  See U.S.S.G. Secs. 4B1.4, comment.  (n.1), 5G1.1(b).


3
The judgment of the district court is therefore affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.